BROADDUS, P. J.
This is a suit to recover on a fraternal benefit certificate.
In 1905, there was organized under the,laws of .Missouri a fraternal benefit society, called the Loyal Knights, with headquarters at Chillicothe. But as the organization did not prosper, in 1907 a certain number of its members transferred their allegiance and membership to the National Annuity Association, among which was Guy F. Hatcher, the holder of the certificate in suit. The certificate as originally issued by the Loyal Knights provided for a payment at death of ten times the monthly mortuary assessments he shall have paid into the order previous to his death, not exceeding the sum of $2000. On August, 1, 1905, the Loyal Knights issued what are called “riders” to its members increasing the possible benefits, and such a rider was issued to Hatcher increasing the benefits on his certificate from ten to twenty-three times the total sum he should pay into the mortuary fund of the society. When Hatcher and others transferred their membership and allegiance to the appellant association, it issued the following document demoniated: ,
“Certificate of Assumption.
“This is to certify that in consideration of the assumption by the National Annuity Association of Kan*542sas City, Missouri, of the benefit certificate issued by the Loyal Knights, of Chillicothe, Missouri, above described, the undersigned member transfers his membership to the National Annuity Association, assumes its obligations and agrees for himself and beneficiaries, to abide by the laws of said association now in force, or that may hereafter be adopted.
“It is agreed and understood, however,. that the amount to be paid at death, by the National Annuity Association, will be the same as that set out on the face of the original benefit certificate issued by the Loyal Knights, to which a copy of this agreement is attached, less only amounts previously paid for disability or other benefits.”
There was much evidence introduced as to whether the by-law 0(f the Loyal Knights providing for the “rider” increased the benefits on certificates from ten to twenty-three times the total sum paid by the member into the mortuary fund of the society was legally adopted,
The case was tried before the court without the aid of a jury. >
As we consider the case it was immaterial whether said by-law was legally adopted or not. The contract between the deceased member and the appellant governs the defendant’s liability. It is a plain, simple contract which contains the unambiguous stipulation that; “the amount to be paid at death, by the National Annuity Association will be the same as set out on the face of the original benefit certificate issued by the Loyal Knights.” The original benefit certificate on its face provides for a payment at death of .ten times the monthly mortuary assessments paid by the member. Under the written contract of assumption, ten times the monthly mortuary assessments paid by the member constitutes the full measure of plaintiff’s recovery.
We have examined respondent’s motion to dismiss the appeal, but do not think the causes assigned are sufficient to justify the court in sustaining and it is *543therefore overruled. The case is therefore reversed' and remanded with directions to the court to render judgment in accordance with this opinion.
All concur.